DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nardacci et al. (2019/0168076).  Claims 1-2, Nardacci discloses a golf ball comprising a plurality of dimples arranged in a dipyramid pattern comprising ten sections or a pentagonal dipyramid [0060].  The sections are spherical triangles (fig 24).  The dimples include at least two different diameters (fig. 24).  The dimples cover about 50% to about 90% of the surface [0077].  Claim 3, the dimple diameters range from 0.090 to 0.210 inch [0077].  Claim 4, the spherical triangle section has a mirror symmetry about a central plane (fig 24).  Claim 6, the spherical triangle sections comprise at least one shared dimple that intersects the side edge (fig 24).  Claim 7, Nardacci discloses a golf ball comprising a plurality of dimples arranged in a dipyramid pattern comprising ten sections or a pentagonal dipyramid [0060].  The sections are spherical triangles (fig 24).  The dimples inherently have edge angles.  The dimples include at least three different diameters (fig. 24). The dimple diameters range from 0.090 to 0.210 inch [0077]. The dimples cover about 50% to about 90% of the surface [0077].  Claim 8, the spherical triangle sections comprise at least one shared dimple that intersects the side edge (fig 24).  Claim 9, a dimple is located at the vertex of the dimple section (fig. 24).  Claim 10, the pattern includes a dimple free great circle (fig 18).  Claim 13, the spherical triangle section has a mirror symmetry about a central plane (fig 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nardacci et al. (2019/0168076) in view of Sullivan et al (2014/0364253).  Claim 5, Nardacci discloses there is no limitation on the parameters of the dimples [0078], but does not disclose a specific edge angle.  Sullivan teaches a dimple edge angle from 10 to 25 degrees [0205].  Applicant discloses an edge angle from 9.38 to 20.15 degrees at about 70% dimple coverage (page 16). Since the dimple coverage and edge angles are the same as the in the prior art equation III will also be the same.  One of ordinary skill in the art would have modified the edge angle for the desired flight performance.  
Claim(s) 12, 14, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nardacci et al. (2019/0168076) in view of Madson et al (2018/0311533).  Claim 12, Nardacci discloses there is no limitation on the parameters of the dimples [0078], but does not disclose a difference in dimple diameters.  Madson teaches a difference in dimples 0.055 or less.  One of ordinary skill in the art would have modified the edge angle for the desired flight performance.  Claim 14, Nardacci discloses a golf ball comprising a plurality of dimples arranged in a dipyramid pattern comprising ten sections or a pentagonal dipyramid [0060].  The sections are spherical triangles (fig 24).  The dimples inherently have edge angles.  The dimple diameters range from 0.090 to 0.210 inch [0077]. The dimples cover about 50% to about 90% of the surface [0077].  Nardacci discloses there is no limitation on the parameters of the dimples [0078], but does not disclose a difference in dimple diameters or five different dimple diameters.  Madson teaches a difference in dimples 0.055 or less and five different dimple diameters (table 2).  Claim 15, the term ‘substantially’ the same edge angle means the value may or may not be the same, which is satisfied. Claim 17, the phantom lines of the spherical triangle are capable of being drawn to include the dimples within the section. Note: the dipyramid lines are phantom lines and are not explicitly placed on the golf ball.  Claim 18, Nardacci discloses the spherical triangle sections comprise at least one shared dimple that intersects the side edge (fig 24).  Claim 19, Nardicci discloses the dimples cover about 50% to about 90% of the surface [0077].  Claim 20, Nardicci discloses the spherical triangle section has a mirror symmetry about a central plane (fig 24).  One of ordinary skill in the art would have modified the dimples for the desired flight performance.  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nardacci et al. (2019/0168076) in view of Madson et al (2018/0311533), and further in view of Sullivan et al (2014/0364253). Claim 16, Nardacci discloses there is no limitation on the parameters of the dimples [0078], but does not disclose a specific edge angle.  Sullivan teaches a dimple edge angle from 10 to 25 degrees [0205].  Applicant discloses an edge angle from 9.38 to 20.15 degrees at about 70% dimple coverage (page 16). Since the dimple coverage and edge angles are the same as the in the prior art equation III will also be the same.  One of ordinary skill in the art would have modified the edge angle for the desired flight performance.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,406,876 in view of Nardacci et al. (2019/0168076). The ‘876 claims include all the limitations of the instant claim except the dimples coverage.  The ‘876 claims recite less than 50% while the instant claims recite less than 70%.  Nardicci discloses a dimple coverage of about 50% to 90% [0077].  One of ordinary skill in the art would vary the dimple coverage for the desired flight performance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



October 31, 2022